Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/142,627 filed on 1/6/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2020-0003793 filed on 1/10/20.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20190280848 to Kim et al. (hereinafter Kim) in view of US Patent Application Publication No. 20160231958 to Chin et al. (hereinafter Chin).
With regards to claims 1, 10 and 17, Kim teaches a storage device [fig 1 element 200, fig 8 element 20] comprising: 
an interface circuit [fig 1 element labeled “UIC” that is a UFS interface] configured to exchange data with a host device [fig 1 element 100, fig 8 element 10 – paragraphs 25, 30-37, 94], the interface circuit including, 
a first input terminal configured to receive a first signal from the host device [paragraphs 47-48, 95], 

a squelch circuit [figs 2-3 element 300, fig 8 element 300a] configured to detect levels of the first signal and the second signal [41, 42, 46-48, 95], and 
a reference clock detector configured to detect a receipt of a reference clock from the host device [fig 2 element labeled “REFCLK”, fig 8 element labeled “REFCLK1” – paragraphs 31, 42, 54-55, 59, 61-62, 95]; and 
Kim teaches all of the above limitations but is silent as to teaching a power manager configured to supply a power to the interface circuit such that the power manager selectively supplies the power to the squelch circuit based on whether the reference clock detector detects the receipt of the reference clock from the host device.
However, Chin teaches a power manager configured to supply a power to the interface circuit such that the power manager selectively supplies the power to the squelch circuit based on whether the reference clock detector detects the receipt of the reference clock from the host device [Chin paragraphs 30-31, 36-38, 40] for the benefit of saving significant power [Chin paragraphs 30-31, 36-38, 40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Chin to have a power manager configured to supply a power to the interface circuit such that the power manager selectively supplies the power to the squelch circuit based on whether the reference clock detector detects the receipt of the reference clock from the 


With regards to claim 2, the combination of Kim and Chin teaches the storage device of claim 1, wherein the reference clock detector is configured to, detect interruption of the receipt of the reference clock while the storage device is in an active mode, and generate a first trigger signal, in response to detecting the interruption of the receipt of the reference clock [Chin paragraphs 30-31, 36-38, 40], combined under the same rationale as above.

With regards to claim 3, the combination of Kim and Chin teaches the storage device of claim 2, wherein the power manager is configured to block supply of the power to the squelch circuit in response to the first trigger signal [Chin paragraphs 30-31, 36-38, 40], combined under the same rationale as above.

With regards to claim 4, the combination of Kim and Chin teaches the storage device of claim 1, wherein the reference clock detector is configured to, detect resumption of the receipt of the reference clock while the storage device is in an idle mode, and generate a second trigger signal, in response to detecting the resumption of the receipt of the reference clock [Chin paragraphs 30-31, 36-38, 40], combined under the same rationale as above.



With regards to claim 6, Kim teaches the storage device of claim 1, wherein the interface circuit is implemented with a universal flash storage (UFS) interconnect layer including a physical layer (M-PHY) in which the squelch circuit and the reference clock detector are included [fig 1 element labeled “UIC” that is a UFS interface - paragraphs 25, 30-37, 94].

With regards to claim 7, Kim teaches the storage device of claim 2, wherein the first trigger signal indicates that the interface circuit enters a hibernate state (HIBERN8) from a stall state or a sleep state [paragraphs 38, 54].

With regards to claim 8, Kim teaches the storage device of claim 4, wherein the second trigger signal indicates that the interface circuit enters a stall state or a sleep state from a hibernate state (HIBERN8) [paragraphs 38, 54].

With regards to claim 9, Kim teaches the storage device of claim 1, wherein the interface circuit communicates with the host device in compliance with a universal flash storage (UFS) protocol [paragraphs 25, 30-37, 94].



With regards to claim 12, it is of similar scope as the combination of claims 2-3 above, therefore, it is rejected under similar rationale.

With regards to claim 13, it is of similar scope as claims 8 above, therefore, it is rejected under similar rationale.

With regards to claim 14, it is of similar scope as the combination of claims 4-5 above, therefore, it is rejected under similar rationale.

With regards to claim 15, it is of similar scope as claims 7 above, therefore, it is rejected under similar rationale.

With regards to claim 16, it is of similar scope as claims 6 above, therefore, it is rejected under similar rationale.
 
With regards to claim 18, it is of similar scope as the combination of claims 2-3 above, therefore, it is rejected under similar rationale.. 



With regards to claim 20, it is of similar scope as claim 6 above, therefore, it is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20150205339 to Park et al. teaches a storage device using UFS that has an active and an idle mode that is managed by the power management of the system.  Also a squelch circuit is provided for monitoring signals 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181